Case 7:20-cv-00222-NKM-JCH Document 9 Filed 07/16/20 Page 1 of 6 Pageid#: 47




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                ROANOKE DIVISION

LEMORIAL SILK,                                   )     Civil Action No. 7:20-CV-00222
    Plaintiff,                                   )
                                                 )
v.                                               )     MEMORANDUM OPINION
                                                 )
BRYAN HUTCHESON, et al.,                         )     By: Norman K. Moon
    Defendants.                                  )     United States District Judge

       Lemorial Silk, a Virginia inmate proceeding pro se, commenced this civil action under 42

U.S.C. § 1983. His complaint names two individuals: Bryan Hutcheson, identified as “the

Sheriff of the Rockingham/Harrisonburg Regional Jail,” and B. Harper, a Lieutenant at the same

jail. The case has been conditionally filed. Silk’s complaint is before the court for review

pursuant to 28 U.S.C. § 1915A(b). For the reasons discussed below, I conclude that Silk’s

complaint fails to state a claim for which relief can be granted. It therefore must be dismissed,

pursuant to 28 U.S.C. § 1915A(b)(1).

                                       I.   BACKGROUND

       Under 28 U.S.C. § 1915A(a), the court must conduct an initial review of a “complaint in

a civil action in which a prisoner seeks redress from a governmental entity or officer or employee

of a governmental entity.” See also 28 U.S.C. § 1915(e)(2) (requiring court, in a case where

plaintiff is proceeding in forma pauperis, to dismiss the case if it, for example, is frivolous or

fails to state a claim on which relief may be granted). Pleadings of self-represented litigants are

accorded liberal construction and held to a less stringent standard than formal pleadings drafted

by lawyers. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam). Liberal construction does

not mean, however, that the court can ignore a clear failure in pleadings to allege facts which set

forth a claim cognizable in a federal district court. See Weller v. Dep’t of Social Servs., 901 F.2d

387, 391 (4th Cir. 1990).
Case 7:20-cv-00222-NKM-JCH Document 9 Filed 07/16/20 Page 2 of 6 Pageid#: 48




       Silk’s claims arise from an assault that occurred at the Rockingham Regional Jail on

August 6, 2018, at about 7:30 a.m. Silk was asleep and was woken up by an individual

physically stomping him in his face. As he tried to protect himself, the perpetrator ran from the

cell. Silk alleges that immediately thereafter, the watch officer entered the pod and directed

plaintiff to leave the cell and exit the pod. The officer stated that he saw the assailant come in

and assault plaintiff, and the officer identified him as James Dickenson. Silk notes in his

complaint that he did not know the assailant at all and that “the assault was random, as far as

[Silk] knows.” (Compl. 6, Dkt. No. 1.) The officer asked if Silk wanted to press charges and

he said yes. Months later, Silk received subpoenas to attend the court hearing of his assailant,

but was never taken to court.

        After the watch officer spoke with Silk, Silk was assessed in the medical department

and then taken to an outside hospital and treated for his injuries. During the assault, Silk’s

dentures had been broken, and x-rays revealed that Silk also had two broken facial bones,

which required surgery. After the surgery, Silk remained segregated for over five weeks while

his bones set. He then received dental treatment, but was required to leave his dentures with

the dentist. He was then transferred to a different facility without his dentures, which he did

not receive until around November 2018, after numerous grievances.

       Silk explains that he named Hutcheson as a defendant because Hutcheson, as the official

in charge of the jail, was responsible for protecting Silk and other inmates from abuse,

including assaults and injuries. He seeks more than $250,000 from Hutcheson in compensatory

and punitive damages.

       Silk then goes on to discuss the grievances he filed related to the assault, the first of

which he filed on September 3, 2018. He claims that the second defendant, Lt. Harper,




                                                  2
Case 7:20-cv-00222-NKM-JCH Document 9 Filed 07/16/20 Page 3 of 6 Pageid#: 49




returned Silk’s grievance to him, undated and unsigned. Silk tried to appeal through the kiosk

and he requested a hard copy of the grievance itself, but that request was denied. Silk alleges

that Harper “denied him access to the grievance procedure,” and he asks for $10,000 in punitive

damages.

         I interpret Silk’s complaint as asserting an Eighth Amendment failure-to-protect claim

against Hutcheson, and a Fourteenth Amendment due process claim against Harper based on

Harper’s interference with Silk’s access to the grievance procedures.1

                                               II. DISCUSSION

         “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” Loftus v. Bobzien, 848 F.3d 278, 284–

85 (4th Cir. 2017) (internal quotation marks omitted). Liability under § 1983 is “personal,

based upon each defendant’s own constitutional violations.” Trulock v. Freeh, 275 F.3d 391,

402 (4th Cir. 2001) (internal citation omitted). Thus, a § 1983 claim requires factual detail

about each defendant’s personal involvement. See Wilcox v. Brown, 877 F.3d 161, 170 (4th

Cir. 2017) (explaining that liability will lie under § 1983 only “where it is affirmatively shown

that the official charged acted personally” in the violation of plaintiff’s rights and affirming

dismissal of claim where plaintiff did not allege personal involvement by defendant) (quoting

Vinnedge v. Gibbs, 550 F.2d 926, 928 (4th Cir. 1977)).

A. Eighth Amendment—Unsafe Conditions Based on a Failure to Protect

         As for Silk’s claim against Hutcheson, a failure-to-protect claim is analyzed as an


         1
            Silk does not identify either defendant as having played any role in him being without his dentures after
his transfer, nor does he express that this violated any federal right. Thus, I do not construe his complaint as raising
a Section 1983 claim based on the period when his dentures were with the dentist for repair and he was without
them.


                                                           3
Case 7:20-cv-00222-NKM-JCH Document 9 Filed 07/16/20 Page 4 of 6 Pageid#: 50




unconstitutional conditions claim under the Eighth Amendment. To prove a Section 1983 claim

against an official for failing to protect him from injury, the prisoner plaintiff must establish: (1)

he was “incarcerated under conditions posing a substantial risk of serious harm” and (2) the

defendant prison official had a “sufficiently culpable state of mind,” one of “deliberate

indifference.” Farmer v. Brennan, 511 U.S. 825, 834 (1994). Deliberate indifference is

“somewhere between negligence and purpose or knowledge: namely, recklessness of the

subjective type used in criminal law.” Brice v. Va. Beach Corr. Ctr., 58 F.3d 101, 105 (4th Cir.

1995). Further, in order to succeed on a failure-to-protect claim, a plaintiff must show that the

harm suffered was objectively serious, i.e., he must show he suffered a “serious or significant

physical or emotional injury.” Danser v. Stansberry, 772 F.3d 340, 346 (4th Cir. 2014).

       An inmate may prove deliberate indifference through direct or circumstantial evidence,

and “[d]irect evidence of actual knowledge is not required.” Makdessi v. Fields, 789 F.3d 126,

133 (4th Cir. 2015). The plaintiff may satisfy the deliberate indifference element with evidence

that the challenged circumstances created a “substantial risk” of harm that “was longstanding,

pervasive, well-documented, or expressly noted by prison officials in the past, and the

circumstances suggest that the defendant-official being sued had been exposed to information

concerning the risk and thus must have known about it.” Id. Even without direct evidence, “an

injury might be so obvious that the factfinder could conclude that the [official] did know of it

because he could not have failed to know of it.” Id.

       Silk’s allegations clearly reflect that he suffered a serious or significant physical injury,

so that component of his claim is not at issue. But Silk presents no facts at all to plausibly

allege that Hutcheson personally had any knowledge of a potential risk of assault to Silk, and

he presents no facts to show that the likelihood of injury was so obvious that Hutcheson had to




                                                  4
Case 7:20-cv-00222-NKM-JCH Document 9 Filed 07/16/20 Page 5 of 6 Pageid#: 51




have known of it. Indeed, Silk admits that he believed the assault was random. Because Silk

did not anticipate an assault, and he states no facts to support any conclusion that Hutcheson

should have anticipated an assault against him, he cannot show that Hutcheson was deliberately

indifferent to the risk of such an assault. For this reason, Silk’s Eighth Amendment failure-to-

protect claim fails.

B. Fourteenth Amendment—Interference with Grievance Access

        I construe Silk’s second claim as a claim that defendant Harper violated Silk’s Fourteen

Amendment due process rights. This claim, too, is subject to dismissal, pursuant to clear Fourth

Circuit precedent. Specifically, the Fourth Circuit held in Adams v. Rice, 40 F.3d 72 (4th Cir.

1994), and reiterated more recently in Booker v. S.C. Dep’t of Corr., 855 F.3d 533 (4th Cir.

2017), that “inmates have no constitutional entitlement or due process interest in access to a

grievance procedure.” Id. at 541; see Adams, 40 F.3d at 75 (“The Constitution creates no

entitlement to grievance procedures or access to any such procedure voluntarily established by a

state.”). Relying on Adams, district courts, including this one, have repeatedly held that a prison

official’s failure to comply with a grievance procedure is not actionable under § 1983. E.g.,

Brown v. Va. Dep’t of Corr., No. 6:07-CV-33, 2009 WL 87459, at *13 (W.D. Va. Jan. 9, 2009)

(“[T]here is no liability under § 1983 for a prison administrator’s response to a grievance or

appeal.”); Oliver v. Gray, No. 7:09-CV-00004, 2009 WL 366150, at *2 (W.D. Va. Feb. 12,

2009), aff’d, 360 F. App’x 417 (4th Cir. 2010) (“Because a state grievance procedure does not

confer any substantive right upon prison inmates, a prison official’s failure to comply with the

state’s grievance procedure is not actionable under § 1983.”).

        In short, even if Harper purposefully prevented Silk from accessing and fully utilizing the

grievance procedure, that deprivation of the grievance procedure does not alone give rise to




                                                 5
Case 7:20-cv-00222-NKM-JCH Document 9 Filed 07/16/20 Page 6 of 6 Pageid#: 52




liability under Section 1983. Thus, the claim against Harper also is subject to dismissal.

                                      III. CONCLUSION

        For the foregoing reasons, I will summarily dismiss this action under § 1915A(b)(1),

for failure to state a claim. Although it does not appear that there are additional facts Silk

could allege to render either of his claims viable, I will nonetheless dismiss his claims

without prejudice. To the extent that Silk’s complaint is intended to assert a state-law claim

against either defendant, the court declines to exercise jurisdiction over any such claim. 28

U.S.C. § 1367(c)(3).

        Because the dismissal is without prejudice, Silk is not precluded from refiling his

claims in a new and separate civil action if he can correct the deficiencies described in this

opinion, assuming he has exhausted his available remedies in accordance with 42 U.S.C.

§ 1997e, and subject to the applicable statute of limitations.

       An appropriate order will be entered.

       ENTER: This ___day
                   16th   of July, 2020.




                                                 6
